DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/31/2022 has been entered.

Status of the Claims
Claims 1, 4-7, 11, 14-15 and 19-20 have been amended.  Claims 1-21 are pending.

Remarks - 35 USC § 101
Claim 20 include the limitation “computer-readable storage device”, which is interpreted in view of the applicant specification, paragraph [0085] “As used herein, a “computer-readable storage medium” or “computer-readable storage device” is not a signal.”
The applicant is suggested to further amend the claim by adding the limitation “non-transitory” to the claim 20.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-17, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stading (US 2008/0244429) in view of ZHAO et al. (US 2015/0317367) and in further view of KOHLMEIER et al. (US 2016/0188143).

Regarding claim 1, Stading teaches a device comprising: a processor configured to: 
receive first user input indicating one or more keywords of a search ([0048], [0058] “user may … search external data systems with a single query”, [0076]); 
select matching document segments from a set of documents, each document segment of the matching document segments selected in response to determining that the document segment matches at least one of the one or more keywords ([0048], [0071] “search system receives search results based on the query, where each search result is associated with a document”); 
correlate a subset of documents of the set of documents to identify correlated documents that share an attribute ([0074] “associating each search result with vertical classifications”, [0076] “determine attributes associated with each of the search results”, [0088], [0101] “association includes a shared attribute derived from the search results”), wherein the subset of documents is distinct from the matching document segments ([0078] “to perform an ancillary query and to view results of that query, without displacing the original search results”), and wherein the attribute is independent of the one or more keywords ([0074] “extracts characteristics from the search results … generates a secondary query based on the extracted characteristics”, [0095], F29:2902, 2904, F31); 
select exploratory document segments from the correlated documents ([0072], [0077] “search system generates a new query within the search results to refine search results”, [0093], [0102], [0121]) responsive to a number of documents identified as correlated documents ([0136], [0148] “results … based on execution (e.g., number of documents”, [0152]) satisfying a 
wherein each document segment of the exploratory document segments does not match any of the one or more keywords ([0094], [0099] “ancillary information includes associative data that is not included within the search results”, [0102] “the ancillary information can include time-varying information, such as a current stock value”), wherein the exploratory document segments are distinct from the matching document segments ([0072] “response to receiving an input, the search system can perform a search and generate a second graphical user interface including a second graphical map having multiple selectable elements related to the second search results”, [0102]-[0104], [0109], [0143]-[0144]); 
provide first search results to a display device, the first search results indicating at least one of the matching document segments and at least one of the exploratory document segments ([0071] “search system generates a graphical user interface including the search results”, [0077], [0081], [0091] “stem provides a graphical user interface that includes one of the second data set or the third data set”, [0095], [0121]); 
receive second user input indicating whether one or more of the first search results are relevant to the search ([0064] “ratings supplied by the user for selected items in a list of search results”; [0078], [0098], [0130] “a user may … rate individual search results on a scale from irrelevant to relevant (e.g., from one star to five stars)”); 
generate a search model based on the second user input ([0078], [0133]-[0134]); and 
generate second search results based at least in part on applying the search model to the set of documents ([0098], [0103]-[0104] “second data is generated based on a user profile, which may include explicit and implicit user feedback”, [0121]-[0123], [0133]).

Stading does not explicitly teach, however ZHAO discloses correlated documents responsive to a number of documents identified as correlated documents satisfying a threshold number ([0057]-[0058], [0070]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stading to include documents satisfying a threshold number as disclosed by ZHAO.  Doing so would provide likely correct facts as query results (ZHAO [0059]).

NOTE if Stading does not explicitly teach, KOHLMEIER discloses the subset of documents is distinct from the matching document segments and document segments does not match any of the one or more keywords (F12D-M, [0149], [0160]).  Note further, that KOHLMEIER discloses “exploratory document segments” in [0135]-[0136].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stading to generate second search results as disclosed by KOHLMEIER.  Doing so can help a user incorporate content more efficiently and interactively (KOHLMEIER [0022]).

Regarding claim 3, Stading as modified teaches the device of claim 1, wherein the processor is configured to, in response to determining that the matching document segments are included in one or more first categories, select related category document segments from the set of documents (Stading [0049], [0066], [0133]), wherein each of the related category document segments includes content associated with one or more second categories (Stading [0066], [0077], [0088]), and wherein each of the one or more second categories is related to at least one of the one or more first categories (Stading [0092], [0151], KOHLMEIER [0092], [0097]).

Regarding claim 4, Stading as modified teaches the device of claim 1, wherein the subset of documents corresponds to documents generated within a particular time range (Stading [0145], [0150]-[0151]).

Regarding claim 5, Stading as modified teaches the device of claim 1, wherein the attribute corresponds to the documents including a particular word distinct from the one or more keywords (Stading [0071], [0103]).

Regarding claim 10, Stading as modified teaches the device of claim 1, wherein a first matching document segment of the matching document segments corresponds to a first document of the set of documents, wherein a first exploratory document segment of the exploratory document segments corresponds to a second document, and wherein the first document is distinct from the second document (Stading [0049], [0071], [0075], [0078], KOHLMEIER F12D-M and corresponding paragraphs).

Regarding claim 11, Stading teaches a method comprising: receiving, at a device, first user input indicating one or more keywords of a search; selecting, at the device, matching document segments from a set of documents, each document segment of the matching document segments selected in response to determining that the document segment matches at least one of the one or more keywords; correlating a subset of documents of the set of documents to identify correlated documents that share an attribute, wherein the subset of documents is distinct from the matching document segments, and wherein the attribute is independent of the one or more keywords; selecting, at the device, exploratory document segments from the correlated documents responsive to a number of documents identified as correlated documents satisfying a threshold number, wherein each document segment of the exploratory document segments does not match any of the one or more keywords, wherein the exploratory document segments are distinct from the matching document segments; providing, at the device, first search results to a display device, the first search results indicating at least one of the matching document segments and at least one of the exploratory document segments; receiving, at the device, second user input indicating whether one or more of the first search results are relevant to the search; generating, at the device, a search model based on the second user input; and generating, at the device, second search results based at least in part on applying the search model to the set of documents.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 12, Stading as modified teaches the method of claim 11, wherein one or more additional documents are added to the set of documents subsequent to generating the search model and prior to generating the second search results (Stading [0097], [0123], [0128], F25, KOHLMEIER F12D-M and corresponding paragraphs).

Regarding claim 13, Stading as modified teaches the method of claim 12, wherein the second search results include at least one document segment of the one or more additional documents (Stading [0071], KOHLMEIER [0062], [0152]).

Regarding claim 14, Stading as modified teaches the method of claim 11, wherein the second search results are generated in response to determining that a search trigger is satisfied, and further comprising determining that the search trigger is satisfied in response to detecting that at least a threshold count of documents have been added to the set of documents subsequent to a previous performance of the search, that a particular time has elapsed since the previous performance of the search, or a combination thereof (Stading [0051], [0130]).

Regarding claim 15, Stading as modified teaches the method of claim 14, wherein the second search results are generated by applying the search model to additional documents have been added to the set of documents subsequent to a previous performance of the search (Stading [0051], [0130]). 

Regarding claim 16, Stading as modified teaches the method of claim 11, further comprising selecting second matching document segments from the set of documents, each document segment of the second matching document segments selected in response to determining that the document segment matches at least one of the one or more keywords (Stading [0106], [0129]), wherein the second search results include the second matching document segments  (Stading [0092], [0097], [0123], [0130], KOHLMEIER [0131], [0143]).

Regarding claim 17, Stading as modified teaches the method of claim 16, further comprising, in response to determining that the second matching document segments are included in one or more first categories, selecting related category document segments from the set of documents (Stading [0049], [0066], [0133]), wherein each of the related category document segments includes content associated with one or more second categories  (Stading [0066], [0077], [0088]), and wherein each of the second categories is related to at least one of the one or more first categories (Stading [0092], [0151], KOHLMEIER [0092], [0097]).

Regarding claim 20, Stading teaches a computer-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to: receive first user input indicating one or more keywords of a search; select matching document segments from a set of documents, each document segment of the matching document segments selected in response to determining that the document segment matches at least one of the one or more keywords; correlate a subset of documents of the set of documents to identify correlated documents that share an attribute, wherein the subset of documents is distinct from the matching document segments, and wherein the attribute is independent of the one or more keywords; select exploratory document segments from the set of documents correlated documents responsive to a number of documents identified as correlated documents satisfying a threshold number, wherein the exploratory document segments are distinct from the matching document segments; provide first search results to a display device, the first search results indicating at least one of the matching document segments and at least one of the exploratory document segments; receive second user input indicating whether one or more of the first search results are relevant to the search; generate a search model based on the second user input; and generate second search results based at least in part on applying the search model to the set of documents.
Claim 20 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 21, Stading as modified teaches the computer-readable storage device of claim 20, wherein the instructions, when executed by the processor, further cause the processor to: receive particular user input indicating whether one or more of the second search results are relevant ([0064] “ratings supplied by the user for selected items in a list of search results”; [0078], [0098], [0130] “a user may … rate individual search results on a scale from irrelevant to relevant (e.g., from one star to five stars)”); and update the search model based on the particular user input ([0064] “ratings supplied by the user for selected items in a list of search results”; [0078], [0098], [0130] “a user may … rate individual search results on a scale from irrelevant to relevant (e.g., from one star to five stars)”).
NOTE in analogous, previously cited art Kumar et al. (US 9,875,740) likewise discloses claim 21 (and is applicable to claim 1 as well) in  (F4:418-424, C14L33-61).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stading to generate second search results as disclosed by Kumar.  Doing so would improve the category matching of future queries and better identify what information a user is interested in based on a search query (Kumar Abstract, C1L23-24).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stading as modified and in further view of Wittmer et al. (US 2012/0221553) or Swen (US 2007/0192293).

Regarding claim 2, Stading as modified teaches the device of claim 1, wherein the processor is configured to select expanded document segments from the set of documents, each document segment of the expanded document segments selected in response to determining that the document segment matches at least one or more second keywords. (Stading [0074]-[0075], [0113]-[0114], [0122]-[0123], [0129], [0130], KOHLMEIER [0054], [0155]).
Stading as modified does not explicitly teach, Wittmer discloses wherein the one or more second keywords are semantically similar to the one or more keywords ([0034], [0040], [0057]), and wherein the first search results indicate the expanded document segments, wherein the expanded document segments are distinct from the exploratory document segments and are distinct from the matching document segments, and wherein the exploratory document segments are selected independent of the one or more second keywords ([0060], F4-7).

Regarding claim 10, alternatively if Stading as modified does not explicitly teach, Wittmer discloses, wherein a first matching document segment of the matching document segments corresponds to a first document of the set of documents, wherein a first exploratory document segment of the exploratory document segments corresponds to a second document, and wherein the first document is distinct from the second document ([0060], F4-7).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stading as modified to semantically similar distinct segments independent of keywords as disclosed by Wittmer.  Doing so would provide reliable, complete search results that improve the electronic document searching experience (Wittmer [0005]-[0006]).

Regarding claim 2, Swen analogously discloses wherein the one or more second keywords are semantically similar to the one or more keywords ([0050], [0040], [0057]), wherein the expanded document segments are distinct from the exploratory document segments and are distinct from the matching document segments, and wherein the exploratory document segments are selected independent of the one or more second keywords ([0074]-[0077], F4).

Regarding claim 10, alternatively if Stading as modified does not explicitly teach, Swen analogously discloses, wherein a first matching document segment of the matching document segments corresponds to a first document of the set of documents, wherein a first exploratory document segment of the exploratory document segments corresponds to a second document, and wherein the first document is distinct from the second document ([0074]-[0077], F4).

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stading as modified to semantically similar distinct segments independent of keywords as disclosed by Swen.  Doing so would improve the search results presented to the user (Swen [0004]).

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stading as modified and in further view of Wang (US 2014/0280099) or ILIC et al. (US 2020/0184013) or HAZONY et al. (US 2021/0240836).

Regarding claim 6, Stading as modified as modified does not explicitly teach, however either Wang or ILIC or HAZONY discloses, attribute corresponds to an average count of punctuation marks per sentence that is greater than a punctuation threshold (Wang [0068] or ILIC [0057]-[0069], or HAZONY [0034]).

Regarding claim 7, Stading as modified teaches the device of claim 1, wherein attribute corresponds to an average sentence length that is less than a length threshold (Wang [0068], or ILIC [0057]-[0069], or HAZONY [0034]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stading to include text analysis as disclosed by either Wang or ILIC or HAZONY.  Doing so would improve efficiency in text processing (Wang Abstract) or accurately identify the structural elements of the document (ILIC [0001]) or aid in securing electronic correspondence (HAZONY [0001]).

Claims 8-9 and alternatively claim 21, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stading as modified and in further view of Guha (US 2009/0164416).

Regarding claim 8, Stading as modified does not explicitly teach, Guha discloses, wherein the processor is configured to, in response to determining that the second user input indicates that a first subset of the first search results is relevant to the search, generate the search model to give more preference, in a subsequent performance of the search, to particular document segments that match the first subset (F5A-B, F6, [0037], [0046]-[0047]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stading to include search analysis as disclosed by Guha.  Doing so would improve efficiency in text processing (Guha Abstract).

Regarding claim 9, Stading as modified teaches the device of claim 1, wherein the processor is configured to, in response to determining that the second user input indicates that a second subset of the first search results is not relevant to the search, generate the search model to give less preference, in a subsequent performance of the search, to particular document segments that match the second subset (Guha F5A-B, F6, [0037], [0040] [0046]-[0047]).

Regarding claim 21, alternatively if Stading as modified does not explicitly teach, Guha discloses the computer-readable storage device of claim 20, wherein the instructions, when executed by the processor, further cause the processor to: receive particular user input indicating whether one or more of the second search results are relevant; and update the search model based on the particular user input (Guha F5A-B, F6, [0037], [0040] [0046]-[0047]).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stading as modified and in further view of KIM et al. (US 2021/0182551).

Regarding claim 18, Stading as modified teaches the method of claim 11, further comprising selecting second expanded document segments from the set of documents, each document segment of the second expanded document segments selected in response to determining that the document segment matches at least one or more particular keywords (Stading [0092], [0097], [0123], [0130]), 
Stading as modified does not explicitly teach, KIM discloses wherein the one or more particular keywords are semantically similar to the one or more keywords ([0004], [0045]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stading to identify related segments as disclosed by KIM.  Doing so would aid in text exploration and discovery.

Regarding claim 19, Stading as modified teaches the method of claim 11, further comprising correlating the subset of documents of the set of documents to identify second correlated documents that share a second attribute distinct from the attribute, wherein the second attribute is independent of the one or more keywords ([0051], [0074] “extracts characteristics from the search results … generates a secondary query based on the extracted characteristics”, [0076], [0095], F29:2902, 2904, F31)

Stading as modified does not explicitly teach, KIM discloses selecting second exploratory document segments from the second correlated documents responsive to a second number of documents identified as second correlated documents satisfying a second threshold number ([0064]-[0065]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Stading to identify related segments as disclosed by KIM.  Doing so would aid in text exploration and discovery.

Response to Arguments
Applicant's arguments, filed 08/29/2022, in regard to the presently amended claims have been fully considered and are addressed in the updated rejections to the claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	October 12, 2022